703 N.W.2d 473 (2005)
PEOPLE v. LARKIN.
No. 128205.
Supreme Court of Michigan.
September 23, 2005.

Application for Leave to Appeal
SC: 128205. COA: 258411.
On order of the Court, the application for leave to appeal the February 23, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Saginaw Circuit Court for a determination of whether defendant is indigent and, if so, for the appointment of appellate counsel, in light of Halbert v. Michigan, 545 U.S. ___, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal with the Court of Appeals, and/or any appropriate postconviction motions in the trial court, within twelve months of the date of the Circuit Court's order appointing counsel, in accord with the deadlines in effect at the time defendant was denied counsel. See MCR 7.205(F)(3), MCR 6.311, and MCR 6.429.
We do not retain jurisdiction.